Questions of fact exist: (1) as to whether defendant, a private person, instigated or directed the arrest and imprisonment, as distinguished from merely furnishing information to police officers who made the arrest, for their guidance (cf. Francis v. Taft Cleaners & Dyers, 281 App. Div. 893, motion for reargument and for leave to appeal denied 281 App. Div. 983, motion for leave to appeal denied 305 N. Y. 930; Stearns v. New York City Tr. Auth., 24 Misc 2d 216, affd. 12 A D 2d 451); and (2) as to whether there was probable cause for the arrest and imprisonment (cf. Agar v. Kelsey, 253 App. Div. 726). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur. [28 Mise 2d 866.]